UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 oTransition Report under Section 13 or 15(d) of the Exchange Act For the transition period to Commission File Number 000-50073 BIONOVO, INC. (Exact name of Small Business Issuer as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 20-5526892 (I.R.S. Employer Identification No.) 5858 Horton Street Suite 375 Emeryville, California 94608 (Address of Principal Executive Offices) 510-601-2000 (Issuer's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yes o No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). o Yes x No State the number of shares outstanding of each of the issuer's classes of common stock:76,036,435 shares of $0.0001 par value Common Stock outstanding at October 31, 2007. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheet (Unaudited) F-1 Condensed Consolidated Statements of Operations (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows (Unaudited) F-3 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) (Unaudited) F-4 Notes to Condensed Consolidated Financial Statements (Unaudited) F-5 Item 2. Management’s Discussion and Analysis or Plan of Operations 1 Item 3. Quantitative and Qaulitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Submission of Matters to a Vote of Securites Holders 10 Item 5. Other Information 10 Item 6. Exhibits 11 Bionovo, Inc. (formerly Lighten Up Enterprises International, Inc.) (A Development Stage Company) Consolidated Balance Sheet Pro Forma (Note 13) September 30, September 30, December 31, 2007 2007 2006 (Unaudited) (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ 36,584,259 $ 12,551,881 $ 2,571,439 Short-term investments 193,975 193,975 484,017 Receivables from officers and employees 1,796 1,796 1,796 Prepaid expenses and other current assets 547,643 547,643 183,528 Total current assets 37,327,673 13,295,295 3,240,780 Property and equipment, net 3,455,147 3,455,147 1,672,904 Other assets and patent pending, net 166,376 166,376 58,613 Total assets $ 40,949,196 $ 16,916,818 $ 4,972,297 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 750,265 $ 750,265 $ 780,393 Accrued clinical costs 24,900 24,900 — Accrued compensation and benefits 435,809 435,809 — Current portion of lease obligation 710,643 710,643 292,333 Deferred revenue 15,000 15,000 15,000 Total current liabilities 1,936,617 1,936,617 1,087,726 Non-current portion of lease obligation 693,839 693,839 300,741 Non-current portion of deferred revenue 76,250 76,250 87,500 Commitments and contingencies Shareholders’ equity: Common stock, $0.0001 par value, 190,000,000 shares authorized; issued and outstanding shares: 66,036,435 at September 30, 2007; 51,337,224 at December31, 2006; and 76,036,435 on an unaudited pro forma basis. 7,602 6,602 5,134 Additional paid-in capital 57,293,251 33,261,873 13,340,163 Accumulated deficit (19,058,363 ) (19,058,363 ) (9,848,967 ) Total shareholders’ equity 38,242,490 14,210,112 3,496,330 Total liabilities and shareholders’ equity $ 40,949,196 $ 16,916,818 $ 4,972,297 See the accompanying notes to these condensed consolidated financial statements. F-1 Bionovo, Inc. (formerly Lighten Up Enterprises International, Inc.) (A Development Stage Company) Condensed Statements of Operations (Unaudited) Accumulated from Three months Three months Nine months Nine months February 1, 2002 ended ended ended ended (Date of inception) September 30, September 30, September 30, September 30, To September 30, 2007 2006 2007 2006 2007 Revenues $ 243,375 $ 3,750 $ 250,875 $ 11,250 $ 328,615 Operating expenses: Research and development 2,444,674 970,791 7,212,445 2,617,599 13,066,907 General and administrative 1,118,482 336,894 2,575,646 995,101 5,358,670 Sales and marketing 10,920 66,550 113,600 233,017 498,777 Merger cost 1,964,065 Total operating expenses 3,574,076 1,374,235 9,901,691 3,845,717 20,888,419 Loss from operations (3,330,701 ) (1,370485 ) (9,650,816 ) (3,834,467 ) (20,559,804 ) Change in fair value of warrant liability — 831,288 Interest income 170,272 58,566 517,958 189,655 928,430 Interest expense (42,370 ) (17,843 ) (68,898 ) (31,426 ) (219,332 ) Other income (expense) (5,241 ) — (5,241 ) — (30,945 ) Income (loss) before income tax (3,208,040 ) (1,329,762 ) (9,206,997 ) (3,676,238 ) (19,050,363 ) Income tax provision — (800 ) (2,400 ) (2,400 ) (8,000 ) Net loss $ (3,208,040 ) $ (1,330,562 ) $ (9,209,397 ) $ (3,678,638 ) $ (19,058,363 ) Basic and diluted net loss per common share $ (0.05 ) $ (0.03 ) $ (0.15 ) $ (0.07 ) $ (0.55 ) Shares used in computing basic and diluted net loss per common share 65,571,108 51,182,450 63,368,561 49,467,016 34,670,667 See the accompanying notes to these condensed consolidated financial statements. F-2 Bionovo, Inc. (formerly Lighten Up Enterprises International, Inc.) (A Development Stage Company) Condensed Statements of Cash Flow (Unaudited) Accumulated from February 1, 2002 Nine months ended (Date of inception) September 30, To September 30, 2007 2006 2007 Cash flows from operating activities: Net loss $ (9,209,397 ) $ (3,678,638 ) $ (19,058,363 ) Adjustments to reconcile net loss to cash used in operating activities: Non-cash compensation expense for warrants issued 1,964,065 Non-cash compensation expense for options issued 837,018 371,941 1,301,547 Depreciation 476,426 165,797 763,097 Amortization of note discount 139,084 Amortization of intangible assets 5,738 2,970 10,811 Amortization of deferred stock compensation — (33,823 ) 16,472 Issuance of common stock for services 165,000 165,000 Change in fair value of warrant liability (831,288 ) Changes in operating assets and liabilities: Prepaid and other current assets (358,898 ) (250,828 ) (542,694 ) Accounts payable and accrued expenses 405,680 144,640 1,168,906 Accrued pension payable — (84,000 ) — Deferred revenue (11,250 ) (11,250 ) 91,250 Other accrued liabilities 24,900 24,900 Net cash used in operating activities (7,829,781 ) (3,208,191 ) (14,787,213 ) Cash flows from investing activities: Capital expenditures (1,137,146 ) (473,283 ) (2,147,107 ) Acquisition of intangible assets (118,718 ) (30,306 ) (164,951 ) Advance to officers (1,796 ) Purchases of available-for-sale investments (485,000 ) (3,358,955 ) (7,233,609 ) Proceeds from sales and maturities of investments 775,044 4,735,111 7,041,895 Net cash provided by (used in) investing activities (965,820 ) 872,567 (2,505,568 ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants, net 14,504,529 2,210,007 26,058,709 Proceeds from exercise of warrants and options 4,581,629 — 4,581,629 Payments under capital lease obligation (310,115 ) (265,073 ) (658,275 ) Payments on convertible notes payable (50,000 ) Payments for financing costs for convertible notes (87,401 ) Net cash provided by (used in) financing activities 18,776,043 $ 1,944,934 29,844,662 Net increase (decrease) in cash and cash equivalents 9,980,442 (390,690 ) 12,551,881 Cash and cash equivalents at beginning of period 2,571,439 4,588,400 — Cash and cash equivalents at end of period $ 12,551,881 $ 4,197,710 $ 12,551,881 Supplemental disclosure of cash flow information: Interest paid $ 68,898 $ 31,420 $ 203,405 Income taxes paid $ $ 800 $ 4,800 Supplemental disclosure of non-cash investing and financing Non-cash warrant expense for warrants issued $ $ $ 1,964,065 Adjustment in warranty liability 7,030,026 Conversion of notes payable to common stock 450,000 Assets acquired under capital lease 1,211,148 593,015 2,160,762 Stock based compensation 837,018 371,941 1,301,547 Conversion of accrued interest payable 11,697 Issuance of common stock with reverse merger 400 Issuance of common stock for services $ $ 165,000 $ 165,000 See the accompanying notes to these condensed consolidated financial statements. F-3 Bionovo, Inc. (formerly Lighten Up Enterprises International, Inc.) (A Development Stage Company) Statements of Stockholders' Equity (Deficit) (Unaudited) Accumulated Common Stock Additional Deferred Deficit Number of Par Paid-in Stock Development Shares Amount Capital Compensation Stage Total Balances at December31, 2002 20,400,000 $ 2,040 $ (2,040 ) $ — $ — $ — Comprehensive loss: Net loss — (55,682 ) (55,682 ) Balances at December31, 2003 20,400,000 $ 2,040 $ (2,040 ) $ — $ (55,682 ) $ (55,682 ) Stock-based compensation related to issuance of stock option grants — — 30,000 — 30,000 Net loss — — — (537,948 ) (537,948 ) Balances at December31, 2004 20,400,000 $ 2,040 $ 27,960 $ — $ (593,630 ) $ (563,630 ) Issuance of common stock from private placement net of financing cost 4,000,000 400 (400 ) — Issuance of common stock upon exercise of warrants 20,461,000 2,046 9,930,370 — 9,932,416 Issuance of common stock upon exercise of stock options 1,251,448 125 461,697 — 461,822 Stock-based compensation related to issuance of stock option grants — — 16,472 (8,236 ) — 8,236 Net loss — — — (3,637,537 ) (3,637,537 ) Balances at December31, 2005 46,112,448 $ 4,611 $ 10,436,099 $ (8,236 ) $ (4,231,167 ) $ 6,201,307 Issuance of common stock from private placement net of financing cost 5,024,776 503 2,304,555 — 2,305,058 Issuance of common stock upon exercise of warrants 200,000 20 164,980 — 165,000 Issuance of common stock upon exercise of stock options — — — (8,236 ) — 8,236 Stock-based compensation related to issuance of stock option grants — — 434,529 — 434,529 Net loss — — — (5,617,800 ) (5,617,800 ) Balances at December31, 2006 51,337,224 $ 5,134 $ 13,340,163 $ — $ (9,848,967 ) $ 3,496,330 Issuance of common stock from private placement net of financing cost (unaudited) 10,521,000 1,051 14,503,478 — 14,504,529 Issuance of common stock upon exercise of warrants (unaudited) 4,108,211 410 4,536,471 — 4,536,881 Issuance of common stock upon exercise of stock options (unaudited) 70,000 7 44,743 — 44,750 Stock-based compensation related to issuance of stock option grants (unaudited) — — 837,018 — 837,018 Net loss (unaudited) — — — (9,209,396 ) (9,209,396 ) Balances at September30, 2007 (unaudited) 66,036,435 $ 6,602 $ 33,261,873 $ — (19,058,363 ) $ 14,210,112 See the accompanying notes to these condensed consolidated financial statements. F-4 Note 1. Business and Summary of Significant Accounting Policies: Business and Basis of Presentation We are a clinical stage drug discovery and development company focusing on women’s health and cancer, two large markets with significant unmet needs. Building on our understanding of the biology of menopause and cancer, we design new drugs derived from botanical sources which have novel mechanisms of action. Based on the results of our clinical trials and preclinical studies to date, we believe that we have discovered new classes of drug candidates with the potential to be leaders in their markets. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These condensed consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements of Bionovo, Inc. (unless the context indicates otherwise, together with its wholly-owned subsidiary Bionovo Biopharmaceuticals, Inc., the "Company" or “Bionovo”) for the fiscal years ended December 31, 2006 and 2005 included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of the Company as of September 30, 2007, and the results of operations and cash flows for thethree and nine months ended September 30, 2007 and 2006. The results of the Company’s operations for the interim periods presented are not necessarily indicative of operating results for the full fiscal year or any future interim period. Basis of Consolidation The consolidated financial statements include the accounts of Bionovo, Inc. and its wholly owned subsidiary Bionovo Biopharmaceuticals Inc. All significant inter-company balances and transactions have been eliminated. Formation of the Company Bionovo, Inc. (formerly Lighten Up Enterprises International, Inc.) was incorporated in Nevada on January 29, 1998, and subsequently reincorporated in the State of Delaware on June 29, 2005. On April 6, 2005, Bionovo, Inc. (then known as Lighten Up Enterprises International, Inc.) acquired all the outstanding shares of Bionovo Biopharmaceuticals, Inc. (then known as Bionovo, Inc.) ("BIOPHARMA"), in exchange for 37,842,448 restricted shares of its common stock in a reverse triangular merger (the "Merger"). The acquisition has been accounted for as a reverse merger (recapitalization) with BIOPHARMA deemed to be the accounting acquirer. Accordingly, the historical financial information presented herein are those of BIOPHARMA, as adjusted to give effect to any difference in the par value of the issuer's and the accounting acquirer's stock with an offset to capital in excess of par value, and those of BIOPHARMA (the legal acquirer) since the Merger. The retained earnings of the accounting acquirer have been carried forward after the acquisition and BIOPHARMA's basis of its assets and liabilities were carried over in the recapitalization. Operations prior to the Merger are those of the accounting acquirer. Development Stage Company The Company has not generated any significant revenue since inception. The accompanying financial statements have, therefore, been prepared using the accounting formats prescribed by SFAS No. 7 for a development stage enterprise (DSE). Although the Company has recognized some nominal amount of revenue, the Company still believes it is devoting substantial efforts on developing the business and, therefore, still qualifies as a DSE. The Company is a development stage entity and is primarily engaged in the development of pharmaceuticals, derived from botanical sources, to treat cancer and women's health. The initial focus of the Company's research and development efforts will be the generation of products for the treatment of breast, and other cancers and to alleviate the symptoms of menopause. The production and marketing of the Company's products and its ongoing research and development activities are and will continue to be subject to extensive regulation by numerous governmental authorities in the United States. Prior to marketing in the United States, any drug developed by the Company must undergo rigorous preclinical and clinical testing and an extensive regulatory approval process implemented by the Food and Drug Administration F-5 (FDA) under the Food, Drug and Cosmetic Act. The Company has limited experience in conducting and managing the preclinical and clinical testing necessary to obtain regulatory approval. There can be no assurance that the Company will not encounter problems in clinical trials that will cause the Company or the FDA to delay or suspend clinical trials. The Company's success will depend in part on its ability to obtain patents and product license rights, maintain trade secrets, and operate without infringing on the proprietary rights of others, both in the United States and other countries. There can be no assurance that patents issued to the Company will not be challenged, invalidated, or circumvented, or that the rights granted thereunder will provide proprietary protection or competitive advantages to the Company. Note 2. Summary of Significant Accounting Policies There have been no significant changes in Bionovo's significant accounting policies during the three and nine months ended September 30, 2007 as compared to what was previously disclosed in Bionovo's Annual Report on 10-KSB for the year ended December 31, 2006. Use of Estimates The preparation of consolidated financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the amounts in the financial statements and accompanying notes. Actual results could differ from those estimates. Management makes estimates that affect deferred income tax assets, estimated useful lives of property and equipment, accrued expenses, fair value of equity instruments and reserves for any other commitments or contingencies. Any adjustments applied to estimates are recognized in the year in which such adjustments are determined. Concentration of Credit risk Financial instruments potentially subjecting Bionovo to concentrations of credit risk consist primarily of cash, cash equivalents and marketable debt securities. Bionovo generally invests excess cash in low risk, liquid instruments. Cash Equivalents. The Company considers all highly liquid investments purchased with an original maturity of three months or less at the time of purchase to be cash equivalents. As of September 30, 2007, the Company maintains its cash and cash equivalents with a major investment firm and a major bank. Cash Concentration. The Company maintains its cash in bank accounts, which at times may exceed federally insured limits. The Company has not experienced any losses on such accounts. Recent Accounting Pronouncements In June 2007, the FASB ratified Emerging Issue Task Force (“EITF”) Issue No. EITF 06-11
